              Case 2:17-cr-00071-JAM Document 119 Filed 10/30/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-0071 JAM
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING SENTENCING
13                           v.                           HEARING; FINDINGS AND ORDER
14   DIONNE M. THOMAS,                                    DATE: November 3, 2020
                                                          TIME: 9:30 a.m.
15                                 Defendant.             COURT: Hon. John A. Mendez
16

17                                                BACKGROUND

18          On May 14, 2019, defendant pleaded guilty Count One of the indictment, Conspiracy to Defraud

19 the United States in violation of 18 U.S.C. § 371. Sentencing in this matter is set for November 3, 2020

20 at 9:30 a.m. As set forth below, the parties jointly stipulate and agree to proceed with sentencing via

21 videoconference in light of the ongoing COVID-19 pandemic.

22          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

23 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

24 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

25 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

26 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

27 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

28 § 15002(b)(2).

       STIPULATION REGARDING HEARING                       1
              Case 2:17-cr-00071-JAM Document 119 Filed 10/30/20 Page 2 of 5


 1          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 2 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 3 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 4 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 5 functioning of the federal courts generally.”

 6          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 7 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 8 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

 9 in person without seriously jeopardizing public health and safety.” On September 30, 2020, the Chief

10 Judge of this District, per General Order 624, reiterated these findings and the directives of General

11 Order 620 for an additional 90 days. Accordingly, the findings of the Judicial Conference and General

12 Orders 620 and 624 establish that plea and sentencing hearings cannot safely take place in person.

13          In order to authorize sentencing hearings by remote means, however, the CARES Act—as

14 implemented by General Order 624—also requires district courts in individual cases to “find, for

15 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

16 serious harm to the interests of justice.” General Order 624 further requires that the defendant consent

17 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

18 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

19 teleconference.

20          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

21 General Order 624 have been satisfied in this case. They request that the Court enter an order making

22 the specific findings required by the CARES Act and General Order 624. Specifically, for the reasons

23 further set forth below, the parties agree that:

24          1)      The sentencing hearing in this case cannot be further delayed without serious harm to the

25 interest of justice, given the public health restrictions on physical contact and court closures existing in

26 the Eastern District of California, the fact that the defendant pleaded guilty in May 2019 and wishes to

27 proceed to sentencing at this time, and the additional backlog of cases that is likely to increase in this

28 district if criminal matters do not proceed by videoconference when the defendant consents and a

       STIPULATION REGARDING HEARING                      2
              Case 2:17-cr-00071-JAM Document 119 Filed 10/30/20 Page 3 of 5


 1 resolution has been reached between the parties; and

 2          2)      The defendant waives her physical presence at the hearing and consents to remote

 3 hearing by videoconference and counsel joins in that waiver.

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 8 to exist in California on March 4, 2020.

 9          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

10 National Emergency in response to the COVID-19 pandemic.

11          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

12 other public health authorities have suggested the public avoid social gatherings in groups of more than

13 10 people and practice physical distancing (within about six feet) between individuals to potentially

14 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

15 and no vaccine currently exists.

16          4.      These social distancing guidelines – which are essential to combatting the virus – are

17 generally not compatible with holding in-person court hearings.

18          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

19 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

20 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

21 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

22 commence before May 1, 2020.

23          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

24 in the Eastern District of California to the public. It further authorized assigned district court judges to

25 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

26 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

27 pandemic.

28          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

       STIPULATION REGARDING HEARING                      3
              Case 2:17-cr-00071-JAM Document 119 Filed 10/30/20 Page 4 of 5


 1 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 2 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 3 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 4 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 5 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 6 district judges; two of those positions are currently vacant and without nominations). The report further

 7 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 8 guidance regarding gatherings of individuals.

 9          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

10 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

11          9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

12 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

13          10.     Given these facts, it is essential that Judges in this District resolve as many matters as

14 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

15 hearings now, this District will be in a better position to work through the backlog of criminal and civil

16 matters once in-person hearings resume.

17          11.     The sentencing hearing in this case accordingly cannot be further delayed without serious

18 harm to the interests of justice. If the Court were to delay this hearing until it can be held in-person, it

19 would only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge

20 in this District, when normal operations resume.

21          12.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

22 teleconference. Counsel joins in this consent.

23          IT IS SO STIPULATED.

24

25

26

27

28

       STIPULATION REGARDING HEARING                      4
             Case 2:17-cr-00071-JAM Document 119 Filed 10/30/20 Page 5 of 5

      Dated: October 29, 2020                                MCGREGOR W. SCOTT
 1                                                           United States Attorney
 2
                                                             /s/ CHRISTOPHER S. HALES
 3                                                           CHRISTOPHER S. HALES
                                                             Assistant United States Attorney
 4

 5
      Dated: October 29, 2020                                /s/ ROBERT WILSON
 6                                                           ROBERT WILSON
 7                                                           Counsel for Defendant
                                                             DIONNE M. THOMAS
 8

 9
                                            FINDINGS AND ORDER
10
            1.     The Court adopts the findings above.
11
            2.     Further, the Court specifically finds that:
12
                   a)      The sentencing hearing in this case cannot be further delayed without serious
13
            harm to the interest of justice; and
14
                   b)      The defendant has waived her physical presence at the hearing and consents to
15
            remote hearing by videoconference.
16
            3.     Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
17
     of the CARES Act and General Order 624, the sentencing hearing in this case will be conducted by
18
     videoconference.
19

20
     IT IS SO FOUND AND ORDERED this 29th day of October, 2020.
21

22                                                     /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
23                                                     UNITED STATES DISTRICT COURT JUDGE

24

25

26

27

28

      STIPULATION REGARDING HEARING                      5
